Exhibit 10.01
FLEXTRONICS INTERNATIONAL LTD.
2010 EQUITY INCENTIVE PLAN
ARTICLE 1. PURPOSES OF THE PLAN.
The purposes of the Flextronics International Ltd. 2010 Equity Incentive Plan
(the “Plan”) are to attract and retain the best available personnel, to provide
additional incentives to Employees and Directors of the Company and its
Affiliates and to promote the success of the Company’s business by linking the
personal interests of Employees and Directors of the Company and its Affiliates
to those of the Company’s shareholders and by providing such individuals with an
incentive for outstanding performance to generate superior returns to the
Company’s shareholders.
ARTICLE 2. DEFINITIONS.
Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronouns shall include the plural where the context so indicates.
2.1 “Affiliate” means any corporation or other entity (including but not limited
to partnerships and joint ventures) which is, directly or indirectly through one
or more intermediary entities controlled by, or under common control with, the
Company.
2.2 “Award” means an award of an Option, SAR, Performance Share, Performance
Share Unit, Restricted Share Unit, or any other right or benefit, including any
other Share-Based Award under Article 8, granted to a Participant pursuant to
the Plan.
2.3 “Award Agreement” means any written agreement, contract, or other instrument
or document evidencing the terms and conditions of an Award, including through
electronic medium.
2.4 “Board” means the Board of Directors of the Company.

2.5 “Change of Control” shall mean the occurrence of any of the following
events:
(a) A transaction or series of transactions (other than an offering of the
Shares to the general public through a registration statement filed with the
Securities and Exchange Commission (“SEC”)) whereby any “person” or related
“group” of “persons” (as such terms are used in Sections 13(d) and 14(d)(2) of
the Exchange Act) (other than the Company, any of its Subsidiaries, an employee
benefit plan maintained by the Company or any of its Subsidiaries or a “person”
that, prior to such transaction, directly or indirectly controls, is controlled
by, or is under common control with, the Company) directly or indirectly
acquires beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of securities of the Company possessing more than 50% of the total
combined voting power of the Company’s securities outstanding immediately after
such acquisition; or

 

 



--------------------------------------------------------------------------------



 



(b) During any one-year period, individuals who, at the beginning of such
period, constitute the Board together with any new Director(s) (other than any
one or more Directors designated by any person who shall have entered into an
agreement with the Company in connection with any transaction described in
Section 2.5(a) or Section 2.5(c) hereof) whose election or appointment by the
Board or nomination for election by the Company’s shareholders was approved by a
vote of at least a majority of the Directors then still in office who either
were Directors at the beginning of the one-year period (other than vacant seats)
or whose election or appointment or nomination for election was previously so
approved, cease for any reason to constitute a majority of the Board pursuant to
a transaction or other mechanism outside of the normal election process of
Directors under the Companies Act and/or the Company’s Amended and Restated
Articles of Association; or
(c) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or shares of another entity, in each case other than a transaction:
(i) Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and
(ii) After which no person or group, beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 2.5(c)(ii) as beneficially owning 50% or more of combined voting power
of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; or
(d) The Company’s shareholders approve a liquidation or dissolution of the
Company.
A transaction will not constitute a Change of Control or other consolidating
event if effected for the purpose of changing the place of incorporation or form
of organization of the ultimate parent entity (including where the Company is
succeeded by an issuer incorporated under the laws of another state, country or
foreign government for such purpose and whether or not the Company remains in
existence following such transaction) where all or substantially all of the
persons or group that beneficially own all or substantially all of the combined
voting power of the Company’s voting securities immediately prior to the
transaction beneficially own all or substantially all of the combined voting
power of the Company in substantially the same proportions of their ownership
after the transaction. The Committee shall have full and final authority, which
shall be exercised in its discretion, to determine conclusively whether a Change
of Control of the Company has occurred pursuant to the above definition, and the
date of the occurrence of such Change of Control and any incidental matters
relating thereto.
2.6 “Code” means the U.S. Internal Revenue Code of 1986, as amended.
2.7 “Committee” means the Compensation Committee of the Board, or such other
committee appointed by the Board to administer the Plan.

 

2



--------------------------------------------------------------------------------



 



2.8 “Companies Act” means the Companies Act (Cap 50, 2006 Rev. Ed.) of
Singapore.
2.9 “Company” means Flextronics International Ltd, a Singapore company, or any
successor corporation.
2.10 “Covered Employee” means an Employee who is, or could be, a “covered
employee” within the meaning of Section 162(m) of the Code.
2.11 “Director” means a member of the Board, or as applicable, a member of the
board of directors of a Subsidiary or Affiliate qualified under Section 146 of
the Companies Act.
2.12 “Disability” means that a Participant is unable to carry out the
responsibilities and functions of the position held by the Participant by reason
of any medically determined physical or mental impairment for a period of not
less than ninety (90) consecutive days. A Participant shall not be considered to
have incurred a Disability unless he or she furnishes proof of such impairment,
such as a treating physician’s written certification, sufficient to satisfy the
Committee in its discretion. Notwithstanding the foregoing, for purposes of
Incentive Stock Options granted under this Plan, “Disability” means that the
Participant is disabled within the meaning of Section 22(e)(3) of the Code.
2.13 “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

2.14 “Effective Date” shall have the meaning set forth in Section 13.1 hereof.
2.15 “Eligible Individual” means any person who is an Employee or a Director, as
determined by the Committee.
2.16 “Employee” means a full time or part time Employee of the Company or any
Parent, Subsidiary or Affiliate, including an officer or Director, who is
treated as an Employee in the personnel records of the Company or any Parent,
Subsidiary or Affiliate for the relevant period, but shall exclude individuals
who are classified by the Company or any Parent, Subsidiary or Affiliate as
(a) leased from or otherwise employed by a third party, (b) independent
contractors or (c) intermittent or temporary, even if any such classification is
changed retroactively as a result of an audit, litigation or otherwise. A
Participant shall not cease to be an Employee in the case of (i) any vacation or
sick time or otherwise approved paid time off in accordance with the Company or
a Parent, Subsidiary or Affiliate’s policy or (ii) transfers between locations
of the Company or between the Company and/or any Parent, Subsidiary or
Affiliate. Neither services as a Director nor payment of a director’s fee by the
Company or Parent, Subsidiary or Affiliate shall be sufficient to constitute
“employment” by the Company or any Parent, Subsidiary or Affiliate.
2.17 “Fair Market Value” means, as of any given date, (a) if Shares are traded
on any established stock exchange, the closing price of a Share as quoted on the
principal exchange on which the Shares are listed, as reported in the Wall
Street Journal (or such other source as the Committee may deem reliable for such
purposes) for such date, or if no sale occurred on such date, the first trading
date immediately prior to such date during which a sale occurred; or (b) if
Shares are not traded on an exchange but are regularly quoted on a national
market or other quotation system, the closing sales price on such date as quoted
on such market or system, or if no sales occurred on such date, then on the date
immediately prior to such date on which sales prices are reported; or (c) in the
absence of an established market for the Shares of the type described in (a) or
(b) of this Section 2.17, the fair market value established by the Committee
acting in good faith. For purposes of a “net exercise” procedure for Options,
the Committee may apply a different method for calculating Fair Market Value.

 

3



--------------------------------------------------------------------------------



 



2.18 “Full-Value Award” means any Award other than an Option, SAR or other Award
for which the Participant pays a minimum of the Fair Market Value of the Shares,
as determined as of the date of grant.
2.19 “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.
2.20 “Insider” means an officer or Director of the Company or any other person
whose transactions in the Company’s Shares are subject to Section 16 of the
Exchange Act.
2.21 “Non-Qualified Stock Option” means an Option that is not intended to be an
Incentive Stock Option.
2.22 “Option” means a right granted to a Participant pursuant to Article 5 to
purchase a specified number of Shares at a specified price during specified time
periods. An Option may either be an Incentive Stock Option or a Non-Qualified
Stock Option.
2.23 “Ordinary Shares” means ordinary shares or “Shares” of no par value each in
the capital of the Company for issuance under this Plan, and any successor
security.
2.24 “Outside Director” means a member of the Board who is not an Employee of
the Company or any Parent, Subsidiary or Affiliate of the Company.
2.25 “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company if each of such corporations other
than the Company owns Shares possessing more than 50% of the total combined
voting power of all classes of Shares in one of the other corporations in such
chain or a “parent corporation” within the meaning of Section 424(e) of the
Code.
2.26 “Participant” means any Eligible Individual who, as a Director or Employee,
has been granted an Award pursuant to the Plan.
2.27 “Performance-Based Award” means an Award granted pursuant to Article 9.
2.28 “Performance Criteria” means such factors as may be selected by the
Committee, in its sole discretion, including, but not limited to, the following
measures to determine whether the performance goals established by the Committee
and applicable to Awards have been satisfied:
(a) Net revenue and/or net revenue growth;
(b) Earnings before income taxes and amortization and/or earnings before income
taxes and amortization growth;
(c) Operating income and/or operating income growth;
(d) Net income and/or net income growth;
(e) Earnings per share and/or earnings per share growth;
(f) Total shareholder return and/or total shareholder return growth;
(g) Return on equity;

 

4



--------------------------------------------------------------------------------



 



(h) Operating cash flow;
(i) Free cash flow (operating cash flow minus net capital expenditures);
(j) SG&A expense;
(k) Inventory turns or other similar working capital measures;
(l) Economic value added; and
(m) Return on invested capital.
Performance Criteria may be computed on an absolute basis or relative to an
index (such as the S&P 500 Index) or to a specified peer group of companies as
determined by the Committee at the time Awards are granted. In addition, to the
extent consistent with Section 162(m) of the Code, Performance Criteria may be
computed under generally accepted accounting principles (GAAP), International
Financial Reporting Standards (IFRS), or on an adjusted basis to exclude any one
or more of the following: stock-based compensation expense, restructuring
charges, non-cash convertible interest expense, distressed customer charges,
intangible amortization, impairment charges and other charges as may be
determined by the Committee at the time Awards are granted.
2.29 “Performance Goals” means, for a Performance Period, the goals established
in writing by the Committee for the Performance Period based upon the
Performance Criteria. Depending on the Performance Criteria used to establish
such Performance Goals, the Performance Goals may be expressed in terms of
overall Company performance, the performance of a Parent, Subsidiary or
Affiliate, the performance of a division or a business unit of the Company or a
Parent, Subsidiary or Affiliate, or the performance of an Eligible Individual.
The Committee, in its discretion, may, to the extent consistent with, and within
the time prescribed by, Section 162(m) of the Code, appropriately adjust or
modify the calculation of Performance Goals for such Performance Period in order
to prevent the dilution or enlargement of the rights of Participants (a) in the
event of, or in anticipation of, any unusual or extraordinary corporate item,
transaction, event, or development, or (b) in recognition of, or in anticipation
of, any other unusual or nonrecurring events affecting the Company, or the
financial statements of the Company, or in response to, or in anticipation of,
changes in applicable laws, regulations, accounting principles, or business
conditions.
2.30 “Performance Period” means the one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select but not less than
one (1) year in duration, over which the attainment of one or more Performance
Goals will be measured for the purpose of determining a Participant’s right to,
and the payment of, a Performance-Based Award.
2.31 “Performance Share” means a right granted to a Participant pursuant to
Section 8.2 hereof, to receive Shares, the payment of which is contingent upon
achieving certain Performance Goals or other performance-based targets
established by the Committee, and shall be evidenced by a bookkeeping entry
representing the equivalent of one Share.
2.32 “Performance Share Unit” means a right granted to a Participant pursuant to
Section 8.3 hereof, to receive Shares, the payment of which is contingent upon
achieving certain Performance Goals or other performance-based targets
established by the Committee, and shall be evidenced by a bookkeeping entry
representing the equivalent of one Share.

 

5



--------------------------------------------------------------------------------



 



2.33 “Plan” means this Flextronics International Ltd. 2010 Equity Incentive
Plan, as it may be amended from time to time.
2.34 “Qualified Performance-Based Compensation” means any compensation that is
intended to qualify as “qualified performance-based compensation” as described
in Section 162(m)(4)(C) of the Code.
2.35 “Restricted Share Unit” means an Award granted pursuant to Section 8.4
hereof and shall be evidenced by a bookkeeping entry representing the equivalent
of one Share.
2.36 “Securities Act” shall mean the U.S. Securities Act of 1933, as amended.
2.37 “Share-Based Award” means any Full-Value Award settled in Shares granted
under Article 8 of this Plan.
2.38 “Stock Appreciation Right” or “SAR” means a right granted pursuant to
Article 7 to receive a payment equal to the excess of the Fair Market Value of a
specified number of Shares on the date the SAR is exercised over the grant price
on the date the SAR was granted as set forth in the applicable Award Agreement.
2.39 “Subsidiary” means any “subsidiary corporation” as defined in Section
424(f) of the Code and any applicable regulations promulgated thereunder, any
other entity of which a majority of the outstanding voting stock or voting power
is beneficially owned directly or indirectly by the Company. For purposes of
granting Options or any other “stock rights” within the meaning of Section 409A
of the Code, an entity shall not be considered a Subsidiary if granting such
stock right would result in the stock right becoming subject to Section 409A of
the Code.
2.40 “Termination of Service” means, for purposes of this Plan with respect to a
Participant, that the Participant has for any reason ceased to provide services
as an Employee, officer or Director to the Company or a Parent, Subsidiary or
Affiliate of the Company. An Employee will not be deemed to have ceased to
provide services in the case of (i) sick leave, (ii) vacation leave
(iii) military leave, (iv) transfers of employment between the Company and any
Parent, Subsidiary or Affiliate; or (iv) any other leave of absence approved by
the Committee, provided, that such leave is for a period of not more than
90 days, unless reemployment upon the expiration of such leave is guaranteed by
contract or statute or unless provided otherwise pursuant to formal policy
adopted from time to time by the Company and issued and promulgated to Employees
in writing. In the case of any Employee on an approved leave of absence, the
Committee may make such provisions respecting suspension of vesting of the Award
while on leave from the employ of the Company or a Parent, Subsidiary or
Affiliate as it may deem appropriate, except that in no event may an Option be
exercised after the expiration of the term set forth in the applicable Award
Agreement. The Committee will have sole discretion to determine whether a
Participant has ceased to provide services and the effective date on which the
Participant ceased to provide services (the “Termination Date”).
ARTICLE 3. SHARES SUBJECT TO THE PLAN.
3.1 Number of Shares Available.

 

6



--------------------------------------------------------------------------------



 



(a) Subject to Section 3.3 and Article 11, the total number of Shares reserved
and available for grant and issuance pursuant to this Plan (including upon the
exercise of an Incentive Stock Option) will be 10,000,000 Shares. In addition,
any authorized shares not issued or subject to outstanding grants under the
Company’s 2001 Equity Incentive Plan, the Company’s 2002 Interim Incentive Plan,
the Solectron Corporation 2002 Stock Plan and/or the Company’s 2004 Award Plan
for New Employees (each a “Prior Plan” and collectively, the “Prior Plans”) and
including any award that terminates, is forfeited, is canceled, expires, or
lapses for any reason under the Prior Plans, will no longer be available for
grant and issuance under the Prior Plans, but will be available for grant and
issuance under this Plan. The authorized Shares under this Plan up to 68,000,000
Shares may be used to grant Incentive Stock Options (“ISOs”) during the term of
this Plan. Any Shares that are subject to Awards of Options or SARs shall be
counted against this limit as one (1) Share for every one (1) Share granted or
subject to grant for any such Award. Any Shares that are subject to a Full-Value
Award (other than Options or SARs) shall be counted against this limit as one
and seventy-one hundredths (1.71) Shares for every one (1) Share granted or
subject to grant for any such Award.
(b) To the extent that an Award, including any previous outstanding grants made
under any Prior Plan, terminates, is forfeited, is canceled, expires, lapses for
any reason, or is settled in cash, any Shares subject to the Award shall again
be available for the grant of an Award pursuant to the Plan. Any Shares that
become available for the grant of Awards pursuant to this Section 3.1(b) shall
be added back as one (1) Share if such Shares were subject to Options or SARs
and as one and seventy-one hundredths (1.71) shares if such shares were subject
to Full-Value Awards. Any Shares withheld (if and to the extent permitted by
applicable law) to satisfy the grant or Exercise Price or tax withholding
obligation pursuant to any Award shall be treated as issued under this Plan and
shall be deducted from the aggregate number of shares which may be issued under
Section 3.1(a). Further, any Shares tendered (if and to the extent permitted by
applicable law) to satisfy the grant or Exercise Price or tax withholding
obligations pursuant to any Award shall not be added to the aggregate number of
Shares which may be issued under Section 3.1(a). To the extent permitted by
applicable law or any exchange rule, Shares issued in assumption of, or in
substitution for, any outstanding awards of any entity acquired in any form of
combination by the Company or any Subsidiary or Affiliate shall not be counted
against Shares available for grant pursuant to this Plan.
3.2 Shares Distributed. Any Shares distributed pursuant to an Award may consist
in whole or in part, of authorized and unissued Shares, or treasury Shares.
3.3 Limitation on Number of Shares Subject to Awards. Notwithstanding any
provision in the Plan to the contrary, and subject to Article 11, where it is
intended to comply with Section 162(m) of the Code, the maximum number of Shares
that are subject to or covered or measured by one or more Awards that may be
granted to any one Participant during any calendar year shall be 6,000,000
Shares. Further, where it is intended to comply with Section 16(m) of the Code,
the maximum amount that may be paid in cash during any calendar year with
respect to any Award shall be an amount equal to the preceding share limitation
multiplied by the average daily trading price of the Shares during the preceding
calendar year. To the extent required by Section 162(m) of the Code, in applying
the foregoing limitation with respect to a Participant, if any Award is
canceled, the canceled Award shall continue to count against the maximum number
of Shares with respect to which an Award may be granted to a given Participant.
ARTICLE 4. ELIGIBILITY AND PARTICIPATION.
4.1 Eligibility. Awards may be granted to Eligible Individuals; however, ISOs
shall only be awarded to Employees of the Company, or a Parent or Subsidiary
within the meaning of Section 422 of the Code. A person may be granted more than
one Award under this Plan.
4.2 Participation. Subject to the provisions of the Plan, the Committee may,
from time to time, select from among all Eligible Individuals, those to whom
Awards shall be granted and shall determine the nature and amount of each Award.
No Eligible Individual shall have any right by virtue of this Plan to receive an
Award pursuant to this Plan.


 

7



--------------------------------------------------------------------------------



 



ARTICLE 5. OPTIONS.
5.1 General. The Committee is authorized to grant Options to Eligible
Individuals on the following terms and conditions:
(a) Exercise Price. The exercise price per Share (“Exercise Price”) subject to
an Option shall be determined by the Committee and set forth in the Award
Agreement; provided that: (i) the Exercise Price shall not be less than 100% of
the Fair Market Value of a Share on the date of grant and (ii) the Exercise
Price of any ISO granted to a Ten Percent Shareholder (as set forth in
Section 5.2(c) below) will not be less than 110% of the Fair Market Value of the
Shares on the date of grant.
(b) Time and Conditions of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part; provided that the
term of any Option granted under the Plan shall not exceed seven (7) years. The
Committee shall also determine the performance goals or other conditions, if
any, that must be satisfied before all or part of an Option may be exercised.
(c) Payment. The Committee shall determine the methods by which the Exercise
Price of an Option may be paid, the form of payment, including, without
limitation: (i) cash or check, (ii) through a “same day sale” commitment from
the Participant and a broker-dealer that is a member of the Financial Industry
Regulatory Authority (a “FINRA” dealer) whereby the Participant irrevocably
elects to exercise the Option and to sell a portion of the Shares so purchased
to pay the Exercise Price, and whereby the FINRA dealer irrevocably commits upon
receipt of such Shares, to remit such amounts to the Company, (iii) other
property acceptable to the Committee (including through the delivery of a notice
that the Participant has placed a market sell order with a broker with respect
to Shares then issuable upon exercise of the Option, and that the broker has
been directed to pay a sufficient portion of the net proceeds of the sale to the
Company in satisfaction of the Exercise Price; provided that payment of such
proceeds is then made to the Company upon settlement of such sale, or (iv) any
combination of the foregoing methods of payment. The Committee shall also
determine the methods by which Shares shall be delivered or deemed to be
delivered to Participants. Notwithstanding any other provision of the Plan to
the contrary, no Participant who is a Director of the Company (as defined under
the Companies Act from time to time) or an “executive officer” of the Company
within the meaning of Section 13(k) of the Exchange Act shall be permitted to
pay the Exercise Price of an Option, or continue any extension of credit with
respect to the Exercise Price of an Option with a loan from the Company or a
loan arranged by the Company in violation of Section 13(k) of the Exchange Act
and/or Section 162 of the Companies Act.
(d) Evidence of Grant. All Options shall be evidenced by an Award Agreement
between the Company and the Participant. The Award Agreement shall include such
additional provisions as may be specified by the Committee.
5.2 Incentive Stock Options. ISOs shall be granted only to Employees of the
Company or any Subsidiary, and the terms of any ISOs granted pursuant to the
Plan, in addition to the requirements of Section 5.1 hereof, must comply with
the provisions of this Section 5.2.
(a) Expiration. Subject to Section 5.2(c) hereof, an ISO shall expire and may
not be exercised to any extent by anyone after the first to occur of the
following events:

 

8



--------------------------------------------------------------------------------



 



(i) Seven years from the date it is granted, unless an earlier time is set in
the Award Agreement;
(ii) Three months after the Participant’s Termination of Service; and
(iii) One year after the date of the Participant’s Termination of Service on
account of Disability or death. Upon the Participant’s Disability or death, any
ISOs exercisable at the Participant’s Disability or death may be exercised by
the Participant’s legal representative or representatives, by the person or
persons entitled to do so pursuant to the Participant’s last will and testament,
or, if the Participant fails to make testamentary disposition of such ISO or
dies intestate, by the person or persons entitled to receive the ISO pursuant to
the applicable laws of descent and distribution.
(b) Dollar Limitation. The aggregate Fair Market Value (determined as of the
time the Option is granted) of all Shares with respect to which ISOs are first
exercisable by a Participant in any calendar year may not exceed $100,000 or
such other limitation as imposed by Section 422(d) of the Code, or any successor
provision. To the extent that ISOs are first exercisable by a Participant in
excess of such limitation, the excess shall be considered Non-Qualified Stock
Options.
(c) Ten Percent Shareholder. An ISO shall be granted to any individual who, at
the date of grant, owns stock possessing more than ten percent of the total
combined voting power of all classes of Shares of the Company (a “Ten Percent
Shareholder”) only if such Option is granted at a price that is not less than
110% of Fair Market Value on the date of grant and the Option is exercisable for
no more than five years from the date of grant.
(d) Notice of Disposition. The Participant shall give the Company prompt notice
of any disposition of Shares acquired by exercise of an ISO within (i) two years
from the date of grant of such Incentive Stock Option or (ii) one year after the
transfer of such Shares to the Participant.
(e) Right to Exercise. During a Participant’s lifetime, an ISO may be exercised
only by the Participant.
(f) Failure to Meet Requirements. Any Option (or portion thereof) purported to
be an ISO, which, for any reason, fails to meet the requirements of Section 422
of the Code shall be considered a Non-Qualified Stock Option.
5.3 Exemption from Section 409A. It is intended that all Options granted under
this Plan will be exempt from Section 409A of the Code.
5.4 Substitution of SARs. The Committee may provide in the Award Agreement
evidencing the grant of an Option that the Committee, in its sole discretion,
shall have to right to substitute a SAR for such Option at any time prior to or
upon exercise of such Option; provided, that such SAR shall be exercisable with
respect to the same number of Shares for which such substituted Option would
have been exercisable.
ARTICLE 6. GRANTS TO OUTSIDE DIRECTORS.
6.1 Types of Options and Shares. Options granted under this Plan and subject to
this Article 6 shall be Non-Qualified Stock Options.

 

9



--------------------------------------------------------------------------------



 



6.2 Eligibility. Options subject to this Article 6 shall be granted only to
Outside Directors. In no event, however, may any Outside Director be granted any
Options under this Article 6 if such grant is (a) prohibited, or (b) restricted
(either absolutely or subject to various securities requirements, whether legal
or administrative, being complied with), in the jurisdiction in which such
Outside Director is resident under the relevant securities laws of that
jurisdiction.
6.3 Vesting and Exercisability. The date an Outside Director is granted an
Option is referred to in this Plan as the “Start Date” for such Option. Each
Option will vest and become exercisable according to the terms set forth by the
Committee in the applicable Award Agreement as long as the Outside Director
continuously remains a Director or a consultant to the Company on each
applicable vesting date. Notwithstanding anything to the contrary in Article 5,
no Options granted to an Outside Director will be exercisable after the
expiration of five (5) years from the date the Option is granted to such Outside
Director. If the Outside Director is Terminated, the Outside Director may
exercise his or her Options only to the extent that such Options would have been
exercisable upon the Termination Date for such period as set forth in the Award
Agreement. Notwithstanding any provision to the contrary, in the event of a
Change of Control, the Committee may accelerate the vesting of all Options
granted to Outside Directors in its discretion and such Options will become
exercisable in full prior to the consummation of such Change of Control at such
times and on such conditions as the Committee determines, and must be exercised,
if at all, within three (3) months of the consummation of said Change of Control
event.
6.4 Exercise Price. The Exercise Price of an Option granted under this Article 6
shall be not less than 100% of the Fair Market Value of a Share on the Start
Date.
ARTICLE 7. STOCK APPRECIATION RIGHTS.
7.1 Grant of SARs.
(a) A SAR shall be subject to such terms and conditions not inconsistent with
the Plan as the Committee shall impose and shall be evidenced by an Award
Agreement, provided that the term of any SAR shall not exceed seven years.
(b) A SAR shall entitle the Participant (or other person entitled to exercise
the SAR pursuant to the Plan) to exercise all or a specified portion of the SAR
(to the extent then exercisable pursuant to its terms) and to receive from the
Company an amount equal to the product of (i) the excess of (A) the Fair Market
Value of the Shares on the date the SAR is exercised over (B) the grant price of
the SAR and (ii) the number of Shares with respect to which the SAR is
exercised, subject to any limitations the Committee may impose.
7.2 Grant Price. The grant price per Share subject to a SAR shall be determined
by the Committee and set forth in the Award Agreement; provided that the per
Share grant price for any SAR shall not be less than 100% of the Fair Market
Value of a Share on the date of grant.
7.3 Payment and Limitations on Exercise.
(a) Subject to Section 7.3(b) hereof, payment of the amounts determined under
Section 7.1(b) hereof shall be in cash, in Shares (based on its Fair Market
Value as of the date the SAR is exercised) or a combination of both, as
determined by the Committee.
(b) To the extent any payment under Section 7.1(b) hereof is effected in Shares,
it shall be made subject to satisfaction of all provisions of Article 5
pertaining to Options.

 

10



--------------------------------------------------------------------------------



 



ARTICLE 8. OTHER TYPES OF SHARE-BASED AWARDS.
8.1 General Restrictions on Share-Based Awards.
(a) Share-Based Awards granted under this Article 8 may be based on a completion
of a specified number of years of service with the Company or a Parent,
Subsidiary, or Affiliate of the Company or upon the completion of Performance
Goals as set by the Committee. Any Share-Based Awards granted under this
Article 8 based on Performance Factors shall have a minimum Performance Period
of one (1) year and any Share-Based Award with vesting based on the passage of
time and continuous service to the Company or a Parent, Subsidiary or Affiliate
shall have a minimum total vesting period of three (3) years (which may be
pro-rata) (collectively referred to as the “Minimum Restriction Period”).
(b) Share-Based Awards granted not in accordance with the Minimum Restriction
Period may not exceed five percent (5%) of the total Shares reserved and
available for grant and issuance pursuant to this Plan, including (i) Shares
that are subject to issuance upon exercise or vesting of an Award but cease to
be subject to such Award for any reason other than the exercise or vesting of
such Award; (ii) any authorized Shares not issued or subject to outstanding
grants under the Prior Plans; and (iii) any Shares subject to outstanding grants
that are forfeited and/or that are issuable upon exercise of Options granted
pursuant to the Prior Plans that expire or become unexercisable for any reason
without having been settled or exercised in full.
8.2 Performance Share Awards. Performance Share Awards shall be denominated in a
number of Shares and may be linked to any one or more of the Performance
Criteria or other specific performance criteria determined appropriate by the
Committee, in each case on a specified date or dates or over any Performance
Period or Periods determined by the Committee.
8.3 Performance Share Units. Performance Share Unit awards shall be denominated
in unit equivalents of Shares and/or units of value including the dollar value
of Shares and which may be linked to any one or more of the Performance Criteria
or other specific performance criteria determined appropriate by the Committee,
in each case on a specified date or dates or over any Performance Period or
Periods determined by the Committee. On the vesting date, the Company shall,
subject to Section 10.6, transfer to the Participant one unrestricted, fully
transferable Share for each Performance Share Unit scheduled to be paid out on
such date and not previously forfeited. Alternatively, settlement of a
Performance Share Unit may be made in cash (in an amount reflecting the Fair
Market Value of Shares that would have been issued) or any combination of cash
and Shares, as determined by the Committee in its sole discretion.
8.4 Restricted Share Units. Restricted Share Units represent an unfunded and
unsecured obligation of the Company, subject to the terms and conditions of the
applicable Award Agreement evidencing the grant of the Restricted Share Units.
Restricted Share Unit Awards shall be denominated in unit equivalents of Shares
and/or units of value including dollar value of Shares in such amounts and
subject to such terms and conditions as determined by the Committee. At the time
of grant, the Committee shall specify the date or dates on which the Restricted
Share Units shall become fully vested and nonforfeitable, and may specify such
conditions to vesting as it deems appropriate. At the time of grant, the
Committee shall specify the settlement date applicable to each grant of
Restricted Share Units which shall be no earlier than the vesting date or dates
of the Award and may be determined at the election of the grantee. On the
maturity date, the Company shall, subject to Section 10.6, transfer to the
Participant one unrestricted, fully transferable Share for each Restricted Share
Unit scheduled to be paid out on such date and not previously forfeited.
Alternatively, settlement of a Restricted Share Units may be made in cash or any
combination of cash and Shares, as determined by the Committee, in its sole
discretion, at the time of grant of the Restricted Share Units.

 

11



--------------------------------------------------------------------------------



 



8.5 Other Share-Based Awards. The Committee is authorized under the Plan to make
any other Award to an Eligible Individual that is not inconsistent with the
provisions of the Plan and that by its terms involves or might involve the
issuance of (i) Shares, (ii) a right with an exercise or conversion privilege
related to the passage of time, the occurrence of one or more events, or the
satisfaction of Performance Criteria or other conditions, or (iii) any other
security with the value derived from the value of the Shares. The Committee may
establish one or more separate programs under the Plan for the purpose of
issuing particular forms of Awards to one or more classes of Participants on
such terms and conditions as determined by the Committee from time to time.
8.6 Term. Except as otherwise provided herein, the term of any Award of
Performance Shares, Performance Share Units, Restricted Share Units and any
other Share-Based Award granted pursuant to this Article 8 shall be set by the
Committee in its discretion.
8.7 Form of Payment. Payments with respect to any Awards granted under this
Article 8 shall be made in cash, in Shares or a combination of both, as
determined by the Committee.
8.8 Timing of Settlement. At the time of grant, the Committee shall specify the
settlement date applicable to an Award of Performance Shares, Performance Share
Units, Restricted Share Units or any other Share-Based Award granted pursuant to
this Article 8, which shall be no earlier than the expiration of the Minimum
Restriction Period or other subsequent vesting date(s) applicable to the
relevant Award and may be later than the vesting date(s) to the extent and under
the terms determined by the Committee.
ARTICLE 9. PERFORMANCE-BASED AWARDS.
9.1 Purpose. The purpose of this Article 9 is to provide the Committee the
ability to qualify Awards, other than Options and SARs, and that are granted
pursuant to Article 8 as Qualified Performance-Based Compensation. If the
Committee, in its discretion, decides to grant a Performance-Based Award to a
Covered Employee, the provisions of this Article 9 shall control over any
contrary provision contained in Article 8; provided, however, that the Committee
may in its discretion grant Awards to Covered Employees that are based on
Performance Criteria or Performance Goals but that do not satisfy the
requirements of this Article 9.
9.2 Applicability. This Article 9 shall apply only to those Covered Employees
selected by the Committee to receive Performance-Based Awards that are intended
to qualify as Qualified Performance-Based Compensation. The designation of a
Covered Employee as a Participant for a Performance Period shall not in any
manner entitle the Participant to receive an Award for the period. Moreover,
designation of a Covered Employee as a Participant for a particular Performance
Period shall not require designation of such Covered Employee as a Participant
in any subsequent Performance Period and designation of one Covered Employee as
a Participant shall not require designation of any other Covered Employees as a
Participant in such period or in any other period.
9.3 Procedures with Respect to Performance-Based Awards. To the extent necessary
to comply with the Qualified Performance-Based Compensation requirements of
Section 162(m)(4)(C) of the Code, with respect to any Award granted under
Article 8 which may be granted to one or more Covered Employees, no later than
ninety (90) days following the commencement of any fiscal year in question or
any other designated fiscal period or period of

 

12



--------------------------------------------------------------------------------



 



service (or such other time as may be required or permitted by Section 162(m) of
the Code), the Committee shall, in writing, (a) designate one or more Covered
Employees, (b) select the Performance Criteria applicable to the Performance
Period, (c) establish the Performance Goals, and amounts of such Awards, as
applicable, which may be earned for such Performance Period, and (d) specify the
relationship between Performance Criteria and the Performance Goals and the
amounts of such Awards, as applicable, to be earned by each Covered Employee for
such Performance Period. Following the completion of each Performance Period,
the Committee shall certify in writing whether the applicable Performance Goals
have been achieved for such Performance Period. In determining the amount earned
by a Covered Employee, the Committee shall have the right to reduce or eliminate
(but not to increase) the amount payable at a given level of performance to take
into account additional factors that the Committee may deem relevant to the
assessment of individual or corporate performance for the Performance Period.
9.4 Payment of Performance-Based Awards. Unless otherwise provided in the
applicable Award Agreement, a Participant must be employed by the Company, or a
Parent, Subsidiary or Affiliate on the day a Performance-Based Award for the
appropriate Performance Period is paid to the Participant. Furthermore, a
Participant shall be eligible to receive payment pursuant to a Performance-Based
Award for a Performance Period only if the Performance Goals for such period are
achieved. In determining the amount earned under a Performance-Based Award, the
Committee may reduce or eliminate the amount of the Performance-Based Award
earned for the Performance Period, if in its sole and absolute discretion, such
reduction or elimination is appropriate.
9.5 Additional Limitations. Notwithstanding any other provision of the Plan, any
Award which is granted to a Covered Employee and is intended to constitute
Qualified Performance-Based Compensation shall be subject to any additional
limitations set forth in Section 162(m) of the Code (including any amendment to
Section 162(m) of the Code) or any regulations or rulings issued thereunder that
are requirements for qualification as qualified performance-based compensation
as described in Section 162(m)(4)(C) of the Code, and the Plan shall be deemed
amended to the extent necessary to conform to such requirements.
ARTICLE 10. PROVISIONS APPLICABLE TO AWARDS.
10.1 Stand-Alone and Tandem Awards. Awards granted pursuant to the Plan may, in
the discretion of the Committee, be granted either alone, in addition to, or in
tandem with, any other Award granted pursuant to the Plan. Awards granted in
addition to or in tandem with other Awards may be granted either at the same
time as or at a different time from the grant of such other Awards.
10.2 Award Agreement. Awards under the Plan shall be evidenced by Award
Agreements that set forth the terms, conditions and limitations for each Award
which may include the term of an Award, the provisions applicable in the event
of a Participant’s Termination of Service, and the Company’s authority to
unilaterally or bilaterally amend, modify, suspend, cancel or rescind an Award.
10.3 Limits on Transfer. No right or interest of a Participant in any Award may
be pledged, encumbered, or hypothecated to or in favor of any party, or shall be
subject to any lien, obligation, or liability of such Participant to any other
party other than the Company or a Parent, Subsidiary or Affiliate in accordance
with the provisions of the Companies Act. Except as otherwise provided by the
Committee, no Award shall be assigned, transferred, or otherwise disposed of by
a Participant other than by will or the laws of descent and distribution or
pursuant

 

13



--------------------------------------------------------------------------------



 



to beneficiary designation procedures approved from time to time by the
Committee (or the Board in the case of Awards granted to Outside Directors). The
Committee by express provision in the Award Agreement or an amendment thereto
may, subject to applicable laws, permit an Award (other than an ISO) to be
transferred to, exercised by and paid to certain persons or entities related to
the Participant, including, but not limited to, members of the Participant’s
family, charitable institutions, or trusts or other entities whose beneficiaries
or beneficial owners are members of the Participant’s family and/or charitable
institutions, or to such other persons or entities as may be expressly approved
by the Committee, pursuant to such conditions and procedures as the Committee
may establish. Any permitted transfer shall be subject to the condition that the
Committee receive evidence satisfactory to it that the transfer is being made
for estate and/or tax planning purposes (or to a “blind trust” in connection
with the Participant’s Termination of Service or employment with the Company or
a Parent, Subsidiary or Affiliate to assume a position with a governmental,
charitable, educational or similar non-profit institution) and on a basis
consistent with the Company’s lawful issue of securities.
10.4 Termination of Service. Any Award granted under this Plan shall only be
exercisable or payable while the Participant is an Employee or Director, as
applicable; provided, however, that the Committee in its sole and absolute
discretion may provide that any Award may be exercised or paid subsequent to a
Termination of Service, as applicable, or following a Change of Control, or
because of the Participant’s retirement, death or disability, or otherwise;
provided, however, that any such provision with respect to Performance Shares or
Performance Share Units shall be subject to the requirements of Section 162(m)
of the Code that apply to Qualified Performance-Based Compensation.
10.5 Beneficiaries. Notwithstanding Section 10.3 hereof, a Participant may, if
permitted by the Committee and any applicable local laws, designate a
beneficiary to exercise the rights of the Participant and to receive any
distribution with respect to any Award upon the Participant’s death. A
beneficiary, legal guardian, legal representative, or other person claiming any
rights pursuant to the Plan is subject to all terms and conditions of the Plan
and any Award Agreement applicable to the Participant, except to the extent the
Plan and Award Agreement otherwise provide, and to any additional restrictions
deemed necessary or appropriate by the Committee. If the Participant is married
and resides in a community property state, a designation of a person other than
the Participant’s spouse as his or her beneficiary with respect to more than 50%
of the Participant’s interest in the Award shall not be effective without the
prior written consent of the Participant’s spouse. If no beneficiary has been
designated or survives the Participant, payment shall be made to either the
person’s estate or legal representative or the person entitled thereto pursuant
to the Participant’s will or the laws of descent and distribution (or equivalent
laws outside the U.S.). Subject to the foregoing, a beneficiary designation may
be changed or revoked by a Participant at any time provided the change or
revocation is filed with the Committee.
10.6 Share Certificates. Notwithstanding anything herein to the contrary, the
Company shall not be required to issue or deliver any certificates evidencing
Shares pursuant to the exercise or vesting of any Award, unless and until the
Committee has determined, with advice of counsel, that the issuance and delivery
of such certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the Shares are listed or traded. All certificates evidencing Shares
delivered pursuant to the Plan are subject to any stop-transfer orders and other
restrictions as the Committee deems necessary or advisable to comply with
federal, state local, securities or other laws, including laws of jurisdictions
outside of Singapore and the United States, rules and regulations and the rules
of any national securities exchange or automated quotation system on which the
Shares are listed, quoted, or traded. The Committee may place legends on any
certificate evidencing Shares to

 

14



--------------------------------------------------------------------------------



 



reference restrictions applicable to the Shares. In addition to the terms and
conditions provided herein, the Committee may require that a Participant make
such reasonable covenants, agreements, and representations as the Committee, in
its discretion, deems advisable in order to comply with any such laws,
regulations, or requirements. The Committee shall have the right to require any
Participant to comply with any timing or other restrictions with respect to the
settlement or exercise of any Award, including a window-period limitation, as
may be imposed in the discretion of the Committee.
10.7 Accelerated Vesting and Deferral Limitations. The Committee shall not have
the discretionary authority to accelerate or delay issuance of Shares under an
Award that constitutes a deferral of compensation within the meaning of
Section 409A of the Code, except to the extent that such acceleration or delay
may, in the discretion of the Committee, be effected in a manner that will not
cause any person to incur taxes, interest or penalties under Section 409A of the
Code.
ARTICLE 11. CHANGES IN CAPITAL STRUCTURE.
11.1 Adjustments. Should any change be made to the Shares issuable under the
Plan by reason of any stock split, stock dividend, recapitalization, combination
of shares, exchange of shares, spin-off or other change affecting the
outstanding Shares as a class without the Company’s receipt of consideration,
then appropriate adjustments shall be made to (i) the maximum number and/or
class of securities issuable under the Plan, (ii) the maximum number and/or
class of securities for which any Participant may be granted Awards under the
terms of the Plan or that may be granted generally under the terms of the Plan,
and (iii) the number and/or class of securities and price per Share in effect
under each Award outstanding under Articles 5 through 8. Such adjustments to the
outstanding Awards are to be effected in a manner which shall preclude the
enlargement or dilution of rights and benefits under such Awards, provided,
however, that fractions of a Share will not be issued but will be replaced by a
cash payment equal to the Fair Market Value of such fraction of a Share, as
determined by the Committee. Notwithstanding anything herein to the contrary, an
adjustment to an Award under this Section 11.1 may not be made in a manner that
would result in the grant of a new Option or SAR under Code Section 409A. The
adjustments determined by the Committee shall be final, binding and conclusive.
11.2 Change of Control.
(a) Notwithstanding Section 11.1 hereof, and except as may otherwise be provided
in any applicable Award Agreement or other written agreement entered into
between the Company and a Participant, if a Change of Control occurs and a
Participant’s Full-Value Awards are not converted, assumed, or replaced by a
comparable award by a successor or survivor corporation, or a parent or
subsidiary thereof, such Full-Value Awards shall automatically vest and become
fully exercisable and all forfeiture restrictions on such Awards shall lapse
immediately prior to the Change of Control and following the consummation of
such Change in Control, the Award shall terminate and cease to be outstanding.
Further, if a Change of Control occurs and a Participant’s Options or SARs are
not converted, assumed or replaced by a comparable award by a successor or
survivor corporation, or a parent or subsidiary therefore, such Options or SARs
outstanding at the time of the Change of Control, shall automatically vest and
become fully exercisable immediately prior to the Change of Control and
thereafter shall automatically terminate. In the event that the terms of any
agreement (other than the Award Agreement) between the Company or any Subsidiary
or Affiliate and a Participant contains provisions that conflict with and are
more restrictive than the provisions of this Section 11.2(a), this Section
11.2(a) shall prevail and control and the more restrictive terms of such
agreement (and only such terms) shall be of no force or effect. The
determination of comparability in this Section 11.2(a) shall be made by the
Committee, and its determination shall be final, binding and conclusive.

 

15



--------------------------------------------------------------------------------



 



(b) Where Awards are assumed or continued after a Change of Control, the
Committee may provide that one or more Awards will automatically accelerate upon
an involuntary Termination of Service within a designated period (not to exceed
eighteen (18) months) following the effective date of such Change of Control. If
the Committee so determines, any such Award shall accordingly, immediately prior
to the effective date of such Change of Control or upon an involuntary
Termination of Service following a Change of Control (at the Committee’s
discretion), become fully exercisable and all forfeiture restrictions on such
Awards shall lapse.
(c) The portion of any Incentive Stock Option accelerated in connection with a
Change in Control shall remain exercisable as an Incentive Stock Option only to
the extent the applicable One Hundred Thousand Dollar ($100,000) limitation is
not exceeded. To the extent such dollar limitation is exceeded, the accelerated
portion of such Option shall be exercisable as a Non-Statutory Option under the
U.S. federal tax laws.
11.3 No Other Rights. Except as expressly provided in the Plan, no Participant
shall have any rights by reason of any subdivision or consolidation of Shares of
any class, the payment of any dividend, any increase or decrease in the number
of Shares of any class or any dissolution, liquidation, merger, or consolidation
of the Company or any other corporation. Except as expressly provided in the
Plan or pursuant to action of the Committee under the Plan, no issuance by the
Company of Shares of any class, or securities convertible into Shares of any
class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number of Shares subject to an Award or the grant or the
Exercise Price of any Award.
ARTICLE 12. ADMINISTRATION.
12.1 Authority of Committee. This Plan will be administered by the Committee or
by the Board acting as the Committee. Subject to the general purposes, terms and
conditions of this Plan, and to the direction of the Board, the Committee will
have full power to implement and carry out this Plan. The Committee will have
the authority to:
(a) construe and interpret this Plan, any Award Agreement and any other
agreement or document executed pursuant to this Plan;
(b) prescribe, amend and rescind rules and regulations relating to this Plan or
any Award;
(c) designate Eligible Individuals to receive Awards;
(d) determine the form and terms of Awards;
(e) determine the number of Awards to be granted and the number of Shares or
other consideration subject to Awards;
(f) determine whether Awards will be granted singly, in combination with, in
tandem with, in replacement of, or as alternatives to, other Awards under this
Plan or any other incentive or compensation plan of the Company or any Parent,
Subsidiary or Affiliate of the Company;

 

16



--------------------------------------------------------------------------------



 



(g) grant waivers of Plan or Award conditions;
(h) determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the Exercise Price or Grant Price, any
restrictions or limitations on the Award, any schedule for the lapse of
forfeiture restrictions or restrictions on the exercisability of an Award,
vesting, and accelerations or waivers thereof, any provisions related to
non-competition and recapture of gain on an Award, based in each case on such
considerations as the Committee in its sole discretion determines; provided,
however, that the Committee shall not have the authority to accelerate the
vesting or waive the forfeiture of any Performance-Based Awards intended to
qualify as Qualified Performance Based-Compensation, except as permitted under
Section 162(m) of the Code;
(i) correct any defect, supply any omission or reconcile any inconsistency in
this Plan, any Award or any Award Agreement;
(j) determine whether the Performance Goals under any Performance-Based Award
have been met;
(k) determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the Exercise Price or Grant Price of an Award may be
paid in, cash, Shares, other Awards, or other property, or an Award may be
canceled, forfeited, or surrendered;
(l) establish, adopt, or revise any rules and regulations including adopting
sub-plans to the Plan as the Committee may deem necessary or advisable under
local law;
(m) suspend or terminate the Plan at any time provided that such suspension or
termination does not impair the rights and obligations under any outstanding
Award without written consent of the affected Participant;
(n) determine the Fair Market Value of the Shares for any purpose; and
(o) make all other decisions and determinations that may be required pursuant to
the Plan or as the Committee deems necessary or advisable to administer the
Plan.
12.2 Committee Discretion. Any determination made by the Committee with respect
to any Award will be made in its sole discretion at the time of grant of the
Award or, unless in contravention of any express term of this Plan or Award, at
any later time, and such determination will be final and binding on the Company
and on all persons having an interest in any Award under this Plan.
12.3 Delegation of Authority. To the extent permitted by applicable law, the
Committee may from time to time delegate to a committee of one or more members
of the Board or one or more officers of the Company the authority to grant or
amend Awards to Participants other than Insiders to whom authority to grant or
amend Awards has been delegated hereunder. For the avoidance of doubt, provided
it meets the limitation in the preceding sentence, this delegation shall include
the right to modify Awards as necessary to accommodate changes in the laws or
regulations, including in jurisdictions outside the United States. Any
delegation hereunder shall be subject to the restrictions and limits that the
Committee specifies at the time of such delegation, and the Committee may at any
time rescind the authority so delegated or appoint a new delegatee. At all
times, the delegatee appointed under this Section 12.3 shall serve in such
capacity at the pleasure of the Committee.

 

17



--------------------------------------------------------------------------------



 



ARTICLE 13. EFFECTIVE AND EXPIRATION DATE.
13.1 Effective Date. The Plan is effective as of the date the Plan is adopted by
the Board (the “Effective Date”). This Plan shall be approved by the Company’s
shareholders within twelve months (12) months after the date the Plan is adopted
by the Board. The Plan will be deemed to be approved by the shareholders if it
is approved by a majority of the votes cast at a duly held shareholders’ meeting
at which a quorum representing a majority of outstanding voting stock is, either
in person or by proxy, present and voting on the Plan.
13.2 Expiration Date. The Plan will expire on, and no Award may be granted
pursuant to the Plan after the tenth anniversary of the Effective Date, except
that no Incentive Stock Options may be granted under the Plan after the earlier
of the tenth anniversary of (a) the date the Plan is approved by the Board or
(b) the Effective Date. Any Awards that are outstanding on the tenth anniversary
of the Effective Date shall remain in force according to the terms of the Plan
and the applicable Award Agreement.
ARTICLE 14. AMENDMENT, MODIFICATION, AND TERMINATION.
14.1 Amendment, Modification, and Termination. The Committee has complete and
exclusive power and authority to amend or modify the Plan (or any component
thereof) in any or all respects whatsoever. However, (i) no such amendment or
modification shall materially and adversely affect rights and obligations with
respect to Awards at the time outstanding under the Plan, unless the Participant
consents to such amendment, and (ii) the grants to Outside Directors pursuant to
Article 6 may not be amended at intervals more frequently than once every six
(6) months, other than to the extent necessary to comply with applicable U.S.
income tax laws and regulations. In addition, the Committee may not, without the
approval of the Company’s shareholders, amend the Plan to (i) materially
increase the maximum number of Shares issuable under the Plan or the maximum
number of Shares for which any one individual participating in the Plan may be
granted Awards, (ii) materially modify the eligibility requirements for Plan
participation or (iii) materially increase the benefits accruing to
Participants. Further, the repricing, replacement or regranting of any
previously granted Award, through cancellation or by lowering the Exercise Price
of such Award, shall be prohibited unless the shareholders of the Company first
approve such repricing, replacement or regranting. No underwater Option or SAR
may be cancelled in exchange for, or in connection with the payment of a cash
amount without shareholder approval. The Committee may at any time terminate or
amend this Plan in any respect, including without limitation amendment of any
form of Award Agreement or instrument to be executed pursuant to this Plan;
provided, however, that the Committee will not, without the approval of the
shareholders of the Company, amend this Plan in any manner that requires such
shareholder approval under Nasdaq or other stock exchange listing requirements
then applicable to the Company.
14.2 Awards Previously Granted. Except with respect to amendments made pursuant
to Section 15.14 hereof, no termination, amendment, or modification of the Plan
shall adversely affect in any material way any Award previously granted pursuant
to the Plan without the prior written consent of the Participant; provided,
however, that an amendment or modification that may cause an Incentive Stock
Option to become a Non-Qualified Stock Option shall not be treated as adversely
affecting the rights of the Participant.

 

18



--------------------------------------------------------------------------------



 



ARTICLE 15. GENERAL PROVISIONS.
15.1 No Rights to Awards. No Eligible Individual or other person shall have any
claim to be granted any Award pursuant to the Plan, and neither the Company nor
the Committee is obligated to treat Eligible Individuals, Participants or any
other persons uniformly.
15.2 No Shareholders Rights. Except as otherwise provided herein, a Participant
shall have none of the rights of a shareholder with respect to Shares covered by
any Award, including the right to vote or receive dividends, until the
Participant becomes the owner of such Shares, notwithstanding the exercise or
vesting of an Option or other Award.
15.3 Withholding. The Company or any Subsidiary or Affiliate, as appropriate,
shall have the authority and the right to deduct or withhold, or require a
Participant to remit to the Company, an amount sufficient to satisfy U.S.
federal, state, or local taxes and any taxes imposed by jurisdictions outside of
the United States (including income tax, social insurance contributions, payment
on account and any other taxes that may be due) required by law to be withheld
with respect to any taxable event concerning a Participant arising as a result
of this Plan or to take such other action as may be necessary in the opinion of
the Company or a Parent, Subsidiary or Affiliate, as appropriate, to satisfy
withholding obligations for the payment of taxes by any means authorized by the
Committee. No Shares shall be delivered hereunder to any Participant or other
person until the Participant or such other person has made arrangements
acceptable to the Committee for the satisfaction of these tax obligations with
respect to any taxable event concerning the Participant or such other person
arising as a result of Awards made under this Plan.
15.4 No Right to Employment or Services. Nothing in the Plan or any Award
Agreement shall interfere with or limit in any way the right of the Company or
any Parent, Subsidiary or Affiliate to terminate any Participant’s employment or
services at any time, nor confer upon any Participant any right to continue in
the employ or service of the Company or any Parent, Subsidiary or Affiliate.
15.6. Unfunded Status of Awards. The Plan is intended to be an “unfunded” plan
for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give the Participant any rights that are greater than those of a
general creditor of the Company or any Subsidiary or Affiliate.
15.7 Relationship to other Benefits. No payment pursuant to the Plan shall be
taken into account in determining any benefits pursuant to any pension,
retirement, savings, profit sharing, group insurance, termination programs
and/or indemnities or severance payments, welfare or other benefit plan of the
Company or any Parent, Subsidiary or Affiliate except to the extent otherwise
expressly provided in writing in such other plan or an agreement thereunder, or
as expressly provided by applicable law.
15.8 Expenses. The expenses of administering the Plan shall be borne by the
Company and/or its Subsidiaries and/or Affiliates.
15.9 Titles and Headings. The titles and headings of the Sections in the Plan
are for convenience of reference only and, in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

 

19



--------------------------------------------------------------------------------



 



15.10 Fractional Shares. No fractional Shares shall be issued and the Committee
shall determine, in its discretion, whether cash shall be given in lieu of
fractional shares or whether such fractional shares shall be eliminated by
rounding down as appropriate.
15.11 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
Participant who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
under the Exchange Act) that are requirements for the application of such
exemptive rule. To the extent permitted by applicable law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.
15.12 Government and Other Regulations. The obligation of the Company to make
payment of awards in Shares or otherwise shall be subject to all applicable
laws, rules, and regulations of Singapore and the United States and
jurisdictions outside of Singapore and United States, and to such approvals by
government agencies, including government agencies in jurisdictions outside of
Singapore and the United States, in each case as may be required or as the
Company deems necessary or advisable. Without limiting the foregoing, the
Company shall have no obligation to issue or deliver evidence of title for
Shares subject to Awards granted hereunder prior to: (i) obtaining any approvals
from governmental agencies that the Company determines are necessary or
advisable, and (ii) completion of any registration or other qualification with
respect to the Shares under any applicable law in Singapore or the United States
or in a jurisdiction outside of Singapore or the United States or ruling of any
governmental body that the Company determines to be necessary or advisable or at
a time when any such registration or qualification is not current, has been
suspended or otherwise has ceased to be effective. The inability or
impracticability of the Company to obtain or maintain authority from any
regulatory body having jurisdiction, which authority is deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any Shares hereunder,
shall relieve the Company of any liability in respect of the failure to issue or
sell such Shares as to which such requisite authority shall not have been
obtained. The Company shall be under no obligation to register Shares issued or
paid pursuant to the Plan under the Securities Act. If the Shares paid pursuant
to the Plan may in certain circumstances be exempt from registration pursuant to
the Securities Act the Company may restrict the transfer of such Shares in such
manner as it deems advisable to ensure the availability of any such exemption.
15.13 Governing Law. The Plan and all Award Agreements, and all controversies
thereunder or related thereto, shall be construed in accordance with and
governed by the laws of the State of California, without regard to principles of
conflict of laws.
15.14 Section 409A. Except as provided in Section 15.15 hereof, to the extent
that the Committee determines that any Award granted under the Plan is subject
to Section 409A of the Code, the Award Agreement evidencing such Award shall
incorporate the terms and conditions required by Section 409A of the Code. To
the extent applicable, the Plan and Award Agreements shall be interpreted in
accordance with Section 409A of the Code and U.S. Department of Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
Effective Date. Notwithstanding any provision of the Plan to the contrary, in
the event that following the Effective Date the Committee determines that any
Award may be subject to Section 409A of the Code and related U.S. Department of
Treasury guidance (including such U.S. Department of Treasury guidance as may be
issued after the Effective Date), the Committee may adopt such

 

20



--------------------------------------------------------------------------------



 



amendments to the Plan and the applicable Award Agreement or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that the Committee determines
are necessary or appropriate to (a) exempt the Award from Section 409A of the
Code and/or preserve the intended tax treatment of the benefits provided with
respect to the Award, or (b) comply with the requirements of Section 409A of the
Code and related U.S. Department of Treasury guidance and thereby avoid the
application of any penalty taxes under such Section.
15.15 No Representations or Covenants with respect to Tax Qualification.
Although the Company may endeavor to (1) qualify an Award for favorable tax
treatment under the laws of the United States or jurisdictions outside of the
United States (e.g., Incentive Stock Options) or (2) avoid adverse tax treatment
(e.g., under Section 409A of the Code), the Company makes no representation to
that effect and expressly disavows any covenant to maintain favorable or avoid
unfavorable tax treatment, anything to the contrary in this Plan, including
Section 15.14 hereof, notwithstanding. The Company shall be unconstrained in its
corporate activities without regard to the potential negative tax impact on
holders of Awards under the Plan.

 

21